Citation Nr: 18100089
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-13 983
DATE:				
ISSUES DECIDED:	5	ISSUES REMANDED:	3
 
ORDER
New and material evidence having been received, the claims for entitlement to service connection for a back disability, a right knee disability, hypertension, and a bilateral foot disability are reopened, and to that extent, the claims are granted.  Entitlement to service connection for a back disability is denied.  
FINDINGS OF FACT
1. Entitlement to service connection for a back disability, a right knee disability, hypertension, and a bilateral foot disability was denied in June 1997.  The Veteran did not appeal that decision in a timely manner or submit new evidence within the appeal period.
2. Evidence received since the time of the final June 1997 rating decision is new and relates to unestablished facts necessary to substantiate the claims.  
3. The probative, competent evidence is against a finding that the Veteran has a current back disability which had onset in or within one year of service or is otherwise related to service.  
CONCLUSIONS OF LAW
1. The June 1997 rating decision is final.  38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1996); currently 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).
2. Evidence submitted to reopen the claims for entitlement to service connection for a back disability, a right knee disability, hypertension, and a bilateral foot disability is new and material, and the claims are reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 3.303 (2017).
3. The criteria for entitlement to service connection for a back disability have not been satisfied.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran served on active duty from April 1989 to May 1997.
In December 2017, the Veteran testified at a Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
The Board has thoroughly reviewed all of the evidence in the Veterans claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veterans favor.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
1. New and material evidence
The Veterans initial claims for service connection for a back disability, a right knee disability, hypertension, and a bilateral foot disability were denied in a June 1997 rating decision.  As the Veteran did not appeal the rating decision nor submit new and material evidence within one year of the notification of the decision, the decision is final.  See 38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1996); currently 38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  
Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.
Service connection was denied in the June 1997 rating decision for hypertension and a right knee disability because there was no record of treatment for these conditions in service.  Service connection was denied for a back disability and a bilateral foot disability because no permanent chronic disability related to service was shown.  The evidence received since June 1997 includes lay testimony, medical records, and VA opinions addressing the reason for the previous denials.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Accordingly, the Board finds that new and material evidence has been received and the claims for service connection for a back disability, a right knee disability, hypertension, and a bilateral foot disability are reopened.  
Generally, when the Board reopens a claim that the Agency of Original Jurisdiction (AOJ) did not, the case must be remanded for consideration by the AOJ.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  The AOJ did not reopen the Veterans claim for entitlement to service connection for a back disability, but clearly considered the claim on the merits in the February 2014 Statement of the Case and February 2017 Supplemental Statement of the Case.  Accordingly, there is no prejudice to the Veteran in proceeding with adjudication of the claim.
 
2. Entitlement to service connection for a back disability
The Veteran asserts that he has a current back disability which had onset in or is otherwise related to his active duty service, to include as due to multiple parachute jumps.
Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
Additionally, when a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309.
As a preliminary matter, the Board notes diagnoses of retrolisthesis of L5 and degenerative joint and disc disease of the lumbosacral spine as well as degenerative arthritis of the bilateral sacroiliac joints.  Furthermore, the Veterans service medical records reflect complaints of lower back pain, including on a separation Report of Medical History.  Accordingly, the remaining question for resolution is whether a current back disability is related to the in-service complaints.  
The Veteran underwent VA examination in connection with this claim in February 2017.  The examiner noted the diagnoses related above, and addressed the Veterans medical history, including the service medical records reflecting complaints of back pain in service, and contentions regarding his in-service injures.  Ultimately, the examiner opined that the Veterans back disabilities were less likely than not related to service, including his in-service reports of back pain and parachute jumps.  In support of the opinion, the examiner explained that the Veterans present condition most often occurs as a chronic process from wear and tear as part of the normal aging process.  The examiner cited to the fact that post-military treatment records were silent for a chronic recurring low back condition until the examination as evidence that the current disabilities were not related to service.  The examiner also specifically noted that an October 1991 back injury was diagnosed as a contusion of the lumbar spine with a normal x-ray, and explained that such injury is a temporary soft-tissue disorder which typically resolves in several weeks to months without residuals or long lasting sequelae, and indicated that the Veterans February 1997 separation examination was notable for a normal spine examination.
The Veteran also submitted a treatment record from a private physician, G.G., dated January 2018.  G.G. noted that it was impossible to make a determination whether the Veterans back disability was related to his in-service parachute jumps.  G.G. also stated that, while the parachute jumps could very well contribute to the Veterans ongoing back pain, such pain was also related to normal aging processes.
Upon review, and considering all of the evidence, the Board finds that the most probative evidence is against a finding that any low back disability is related to the Veterans service or manifested in or within one year of service.  In that regard, the Board acknowledges that the Veteran has asserted that he has experienced back pain since service.  However, while lay persons are competent to report on what they have experienced or witnessed, the diagnosis of a specific disability requires medical testing and expertise to determine.  Thus, as a lay person, the opinion of the Veteran as to the onset of his back disability is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, the Board finds the February 2017 VA opinion to be of greater probative value than the lay contentions of record. 
The Board has also considered the competent assertions of G.G., but finds more probative the opinion of the VA examiner, particularly in light of the fact that the examiner conducted a thorough review of the evidence of record and reported that the weight of medical literature and peer-reviewed evidence is against the conclusion that the Veterans back disability is related to service, in contrast to the speculative opinion of G.G. that the Veterans in-service parachute jumps could contribute to his back disability.  Accordingly, the Board finds the opinion of the VA examiner more probative than G.G.s opinion, and finds that the most probative and credible evidence is against a finding that any back disability is related to service or manifested during service or within one year of the Veterans separation from service. 
Thus, for the foregoing reasons, the claim for service connection for a back disability is denied.  In reaching the decision to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt rule, but it is not for application because the most probative evidence of record is against the claim.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.
 
REMANDED ISSUES
Entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability, entitlement to service connection for hypertension, and entitlement to service connection for a bilateral foot disability are remanded for additional development.
The evidence reflects that the Veteran underwent VA examination in connection with his right knee claim in February 2017; however, the examiner did not address the Veterans contention that his right knee disability is caused or aggravated by his service-connected left knee disability.  Accordingly, the Board finds remand is warranted for an addendum opinion.  Conversely, the evidence does not demonstrate that VA opinions have been obtained with respect to the Veterans claims for hypertension and for a bilateral foot disability.  With respect to hypertension, the Board notes that the record reflects a diagnosis during the pendency of the appeal as well as some potentially elevated blood pressure readings in service.  With respect to the claim for a bilateral foot disability, the Board notes that moderate asymptomatic pes planus was noted upon the Veterans entry into service, and that he complained of foot pain, including pain in his arches, during service and in a separation Report of Medical History.  As such, the Board finds remand is warranted so that VA opinions may be obtained with respect to these issues.  
 
The matters are REMANDED for the following actions:
1. Ask the Veteran to identify all outstanding treatment records relevant to the claims for service connection for a right knee disability, hypertension, and a bilateral foot disability.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e) (2017)), to include notifying the Veteran of the unavailability of the records. 
2. After the above records have been associated with the claims file, send the claims file to the February 2017 VA examiner, or an appropriate substitute if unavailable, to obtain an addendum opinion with respect to the Veterans claim for entitlement to service connection for a right knee disability.  The claims file must be reviewed by the examiner.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  
After review of the claims file, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that a right knee disability arose in service or is causally related to service.  The examiner may not rely solely on a lack of affirmative evidence to justify a negative opinion.  If the absence of disability for a period of time is the basis for a negative opinion, the examiner should explain the medical significance of this fact as the Board is precluded from making any medical determinations.   
If any right knee disability is not directly related to service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that such was (a) caused by; or (b) has been worsened beyond the normal progression (versus temporary flare-up of symptoms) as a result of the Veterans service-connected left knee disability.  If the examiner finds a right knee disability has been worsened beyond the natural progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability. 
A complete medical rationale must be provided for any opinion expressed.  
3. After the above records have been associated with the claims file, send the claims file to a VA examiner for an opinion with respect to the Veterans claim for entitlement to service connection for hypertension.  The claims file must be reviewed by the examiner.  If an examination is deemed necessary to respond to the request, one should be scheduled.  
After review of the claims file, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that hypertension arose in or within one year of service or is causally related to service.  The examiner may not rely solely on a lack of affirmative evidence to justify a negative opinion.  If the absence of disability for a period of time is the basis for a negative opinion, the examiner should explain the medical significance of this fact as the Board is precluded from making any medical determinations.   
A complete medical rationale must be provided for any opinion expressed.
4. After the above records have been associated with the claims file, send the claims file to a VA examiner for an opinion regarding the Veterans pes planus.  If an examination is deemed necessary to respond to the request, one should be scheduled.  
Following review of the claims file, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veterans pre-existing pes planus increased in severity during service.
If the Veterans pes planus increased in severity during service, the examiner should explain whether it is clear and unmistakable that any in-service increase in severity was as a result of the natural progression of the condition.
In providing these opinions, the examiner must address the in-service complaints of foot pain, and must provide a complete medical rationale for any opinion stated.  
5. After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate consideration, if in order.  
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. D. Bruce, Associate Counsel 

